MEMORANDUM **
Mario Gomez-Garza appeals his conviction, pursuant to a guilty plea, and sentence for being an illegal alien found in the United States in violation of 8 U.S.C. § 1326.
Gomez-Garza’s attorney has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and has moved to withdraw as counsel of record. Gomez-Garza did not file a pro se supplemental brief. Having conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83-84, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), we conclude that there are no arguable appellate issues. Counsel’s motion to withdraw is *733GRANTED and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the *733courts of this circuit except as may be provided by 9th Cir. R. 36-3.


. Appellant’s motion to amend his opening brief by substituting one page is granted. Appellant's request to dismiss the appeal, as moot, is denied.